Case: 10-10320 Document: 00511336223 Page: 1 Date Filed: 12/30/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         December 30, 2010
                                     No. 10-10320
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

ROYLAN ROMERO-CORONADO,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 3:09-CR-313-1


Before REAVLEY, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Roylan Romero-Coronado (Romero) appeals the 72-month sentence
imposed in connection with his guilty plea conviction for illegally reentering the
United States following his prior deportation.
       Romero’s sole argument on appeal is that in imposing his sentence (an
upward variance from the guidelines range), the district court procedurally erred
by failing to acknowledge or explain its disagreement with the United States
Sentencing Commission’s policy decision that the severity of a reentry offense

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-10320 Document: 00511336223 Page: 2 Date Filed: 12/30/2010

                                 No. 10-10320

should be measured by the defendant’s most serious pre-deportation conviction,
not by the defendant’s number of deportations. In support, Romero relies in
large part on United States v. Simmons, 568 F.3d 564 (5th Cir. 2009), wherein
we stated that when a district court disagrees with the Guidelines’ policy
considerations, “what is necessary is that a court explain its reasons for
disagreeing with [same].” Id. at 570. Romero’s claim of procedural error is
premised on his assertion that the Sentencing Commission has made the policy
decision that courts should not consider an illegal reentry defendant’s prior
deportations in assessing the severity of the defendant’s offense conduct.
Romero, however, points to no provision, policy statement, or commentary within
the Guidelines that supports his assertion.      Accordingly, Simmons is not
applicable to the instant case, and Romero has not shown that the district court
committed any procedural error. See Gall v. United States, 552 U.S. 38, 51
(2007).
      The district court’s judgment is AFFIRMED.




                                       2